[Cite as In re Adoption of E.G.C., 2021-Ohio-4178.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




 IN RE:                                               :

         THE ADOPTION OF E.G.C.                       :         CASE NO. CA2021-07-022

                                                      :                 OPINION
                                                                        11/29/2021
                                                      :

                                                      :

                                                      :




               APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                                PROBATE DIVISION
                                 Case No. 20195020


Andrew T. McCoy, Clinton County Prosecuting Attorney, for appellee.

Peterson Law Office, and Shaun D. Peterson, for appellant.

Smith, Meier & Webb, LPA, and Andrew P. Meier and Chase T. Kirby, for appellee.



        PIPER, P.J.

        {¶1}     Appellant, T.C. ("Stepfather"), appeals a decision of the Clinton County Court

of Common Pleas, Probate Division, dismissing his petition to adopt his stepchild, E.G.C.1




1. Pursuant to Loc.R. 6(a), we sua sponte remove this case from the accelerated calendar for purposes of
issuing this written decision.
                                                                        Clinton CA2021-07-022

       {¶2}   Our court has previously considered this case after the probate court originally

found that consent to adopt was not needed from E.G.C.'s biological father ("Father")

because he had only de minimis contact with the child for over a year. In re E.G.C., 12th

Dist. Clinton No. CA2020-09-014, 2021-Ohio-276, ¶ 1. However, we remanded the issue

to the probate court with instructions for the court to determine pursuant to R.C. 3107.07(A)

whether Father's lack of contact with the child was justifiable.

       {¶3}   The factual background of the case remains the same as in the first appeal.

The child was born in 2012 and lived with her mother ("Mother") and Father, who as a

couple did not marry. When the child was approximately 18 months old, Mother moved out

of the residence she and Father shared. Thereafter, Father maintained visitation with the

child, including alternating weekends and some weekdays. Father married S.T. ("Wife") in

April 2016, which marriage lasted six months.

       {¶4}   Father saw the child for the last time in 2017. From that point forward, Father

did not send any letters, cards, or presents to the child, and Father did not visit her. The

child's paternal grandparents spoke to the child through Skype or FaceTime on a few

occasions, and Father may have been present in the background but there was no

communication between Father and the child during those exchanges. At some point

Father moved to Pennsylvania where he remained for at least a year before moving back

to Clinton County.

       {¶5}   At some point in 2017, Mother became uncomfortable with allowing Father to

see the child unless supervised because Wife told Mother that Father had engaged in

inappropriate conduct with the child such as taking showers naked with her and Father

watching "daddy/daughter porn."

       {¶6}   Mother married Stepfather in June 2018.              Approximately a year later,

Stepfather filed a stepparent adoption petition in the probate court. Stepfather alleged that

                                             -2-
                                                                                Clinton CA2021-07-022

Father's consent was not required because Father had not seen the child in more than one

year. The probate court held a hearing to determine whether Father's consent was

necessary for the adoption. The probate court subsequently issued an entry deciding that

Father's consent to Stepfather's adoption of the child was not necessary because Father

had only de minimis contact with the child in the year prior to the filing of the petition.

However, the probate court did not determine whether the lack of contact was justifiable as

required by statute. As such, this court remanded the matter for the probate court to

address whether Father's lack of contact with the child was justifiable.

        {¶7}    During the pendency of the proceedings on remand, Clinton County Children

Services filed an amended report regarding Stepfather's adoption petition. Originally, the

agency recommended approval of Stepfather as an adoptive parent. However, the agency

filed an amendment to the report noting that it could no longer recommend approval of

Stepfather because he had previously been convicted of a drug-related felony. Upon

receiving the amended report, the probate court summarily dismissed Stepfather's petition

without a hearing and without first complying with this court's remand instructions to

determine if Father's lack of contact had been justifiable.

        {¶8}    Stepfather now appeals the probate court's decision, raising three

assignments of error. However, we address only Stepfather's first assignment of error, as

we find it dispositive of the appeal.2

        {¶9}    Assignment of Error No. 1:

        {¶10} THE TRIAL COURT ERRED IN DISMISSING THE CASE WITHOUT A

HEARING BASED UPON THE CORRECTED JOB AND FAMILY SERVICES'

ASSESSOR'S CORRECTED REPORT.



2. Given our decision on Stepfather's first assignment of error, his remaining two assignments are not ripe
for review.

                                                    -3-
                                                                        Clinton CA2021-07-022

       {¶11} In his first assignment of error, Stepfather argues that the probate court erred

in dismissing his adoption petition without a hearing. As we stated in the previous appeal,

the law in Ohio is clear regarding the proper statutory steps that must be followed when

adoption of a child is at issue.

       {¶12} The right of natural parents to the care and custody of their child is one of the

most precious and fundamental in law. In re Adoption of C.M.F., 12th Dist. Butler Nos.

CA2013-06-090 and CA2013-06-091, 2013-Ohio-4719, ¶ 8. An adoption permanently

terminates those parental rights of a natural parent. In re L.C.W., 12th Dist. Butler No.

CA2014-08-169, 2015-Ohio-61, ¶ 10. Thus, Ohio law requires parental consent to an

adoption unless a specific statutory exception exists. In re Adoption of C.E.S., 12th Dist.

Butler Nos. CA2020-07-069 thru CA2020-07-071, 2020-Ohio-6902, ¶ 19. "[A]ny exception

to the requirement of parental consent to adoption must be strictly construed so as to protect

the right of natural parents to raise and nurture their children." In re B.N.S., 12th Dist. Butler

Nos. CA2020-03-034 thru CA2020-03-036, 2020-Ohio-4413, ¶ 27.

       {¶13} As determined in the previous appeal, the relevant exception is based upon

R.C. 3107.07(A), wherein consent to an adoption is not required upon a finding by clear

and convincing evidence that the biological "parent has failed without justifiable cause to

provide more than de minimis contact with the minor * * * for a period of at least one year

immediately preceding either the filing of the adoption petition or the placement of the minor

in the home of the petitioner."

       {¶14} Ohio law is clear that in order to find R.C. 3107.07(A) applicable and that

consent is not required, the probate court must engage in a two-step analysis. In re J.F.M.,

12th Dist. Butler No. CA2016-03-044, 2016-Ohio-4823, ¶ 11. As applicable to the case sub

judice, the probate court must first determine whether the parent failed to engage in more

than de minimis contact with the minor. Id. Second, the probate court must determine

                                              -4-
                                                                      Clinton CA2021-07-022

whether the parent had "justifiable cause" for the failure to contact the minor. Id.

       {¶15} The petitioner bears the burden of proving each element by clear and

convincing evidence. In re Adoption of O.J.B., 12th Dist. Warren No. CA2020-01-004,

2020-Ohio-4184, ¶ 10. After the petitioner has established the parent's lack of contact or

support, the parent bears the burden of going forward with evidence to show a facially

justifiable cause for the failure, although, the burden of proof remains on the petitioner. In

re Adoption of J.F.M., 12th Dist. Butler No. CA2016-03-044, 2016-Ohio-4823, ¶ 11.

       {¶16} Should a probate court determine that a biological parent's lack of contact was

not justifiable, that parent's consent to the adoption is no longer necessary because R.C.

3107.07(A) applies and consent is not required. At that point, the probate court's statutory

duty is to consider whether adoption by the petitioner is within the child's best interests. In

re Adoption of A.L.S., 12th Dist. Butler No. CA2017-09-146, 2018-Ohio-507. According to

the statutes that govern probate courts in the adoption proceeding, the court's determination

regarding the best interest of a child in a contested adoption proceeding must be made after

consideration of the factors provided in R.C. 3107.161. In re Adoption of A.M.L., 12th Dist.

Warren No. CA2015-01-004, 2015-Ohio-2224, ¶ 9. According to that provision,

              the court shall consider all relevant factors, which include, but
              are not limited to, all of the following:

              (1) The least detrimental available alternative for safeguarding
              the child's growth and development;

              (2) The age and health of the child at the time the best interest
              determination is made and, if applicable, at the time the child
              was removed from the home;

              (3) The wishes of the child in any case in which the child's age
              and maturity makes this feasible;

              (4) The duration of the separation of the child from a parent;

              (5) Whether the child will be able to enter into a more stable
              and permanent family relationship, taking into account the

                                             -5-
                                                                     Clinton CA2021-07-022

              conditions of the child's current placement, the likelihood of
              future placements, and the results of prior placements;

              (6) The likelihood of safe reunification with a parent within a
              reasonable period of time;

              (7) The importance of providing permanency, stability, and
              continuity of relationships for the child;

              (8) The child's interaction and interrelationship with the child's
              parents, siblings, and any other person who may significantly
              affect the child's best interest;

              (9) The child's adjustment to the child's current home, school,
              and community;

              (10) The mental and physical health of all persons involved in
              the situation;

              (11) Whether any person involved in the situation has been
              convicted of, pleaded guilty to, or accused of any criminal
              offense involving any act that resulted in a child being abused
              or neglected [or other specific crimes].

       {¶17} The person contesting an adoption petition has the burden of providing

"material evidence needed to determine what is in the best interest of the child" and the

burden of establishing "that the child's current placement is not the least detrimental

available alternative." R.C. 3107.161(C). For these purposes, "least detrimental available

alternative" means "the alternative that would have the least long-term negative impact on

the child." R.C. 3107.161(A). However, the petitioner retains the burden of proving that

adoption is in the best interest of the child.

       {¶18} The record indicates that the probate court made an initial determination

pursuant to the statute that Father had only de minimis contact with the child for the year

prior to Stepfather's adoption petition. The probate court was then required to determine

whether Father's lack of contact was justifiable. If not justifiable, Father's consent is not

required, and the probate court must determine if Stepfather's adoption of the child is in her

best interests.

                                                 -6-
                                                                                 Clinton CA2021-07-022

        {¶19} Instead of following the proper statutory steps outlined above, the probate

court dismissed Stepfather's petition after the child services agency modified its

recommendation. However, an agency's recommendation does not relieve the probate

court of its statutory duty to perform the process delineated above, nor does it undermine

the probate court's discretion in the adoption matter.3 Thus, on remand, the probate court

shall first determine whether Father's de minimis contact with the child was justifiable. The

probate court shall then take whatever additional steps are required by statute to rule upon

Stepfather's adoption petition. Stepfather's first assignment of error is, therefore, sustained.

        {¶20} Judgment reversed and the matter is remanded for further proceedings.


        S. POWELL and BYRNE, JJ., concur.




3. The agency's opinion on suitability issued pursuant to R.C. 3107.031 is not determinative of a judicial
judgment as to the child's best interests.

                                                    -7-